 Case 4:19-cr-00045-RBS-DEM Document 1 Filed 05/13/19 Page 1 of 2 PageID# 1
                                                                                              COURT


                                                                                      M/!iy
                        IN THE UNITED STATES DISTRICT COURT


                        FOR THE EASTERN DISTRICT OF VIRGINIA


                                     Newport News Division


 UNITED STATES OF AMERICA                                    Criminal No. 4:19CR


               V.                                            18U.S.C.§2250
                                                            Failure to Register and Update a Sex
                                                            Offender Registration
 GERALD T. CROWELL                                          (Count 1)




                                          INDICTMENT


                          May 2019 Term - At Newport News, Virginia


                                          COUNT ONE


       THE GRAND JURY CHARGES THAT:


       That from on or about June 1, 2018, to on or about February 15, 2019, in the Eastern

District of Virginia and elsewhere, GERALD T. CROWELL,the defendant herein, being required

to register under the Sex Offender Registration and Notification Act, and having traveled in

interstate or foreign commerce, did knowingly fail to register and update a registration as required

by the Sex Offender Registration and Notification Act.

                      (In violation of Title 18, United States Code, Section 2250.)
 Case 4:19-cr-00045-RBS-DEM Document 1 Filed 05/13/19 Page 2 of 2 PageID# 2


                                                 '.ill. m till". R-fiOvomment Act,
                                                   -           pugc has been filed
                                                 .      il i'mIk; Clerk's Office
UNITED STATES v. GEI^LD T. CROWELL
Criimnal No.: 4:19cr




                                           A TRUE BILL:

                                                       REDACTED COPY

                                           FOREPERSON




G.ZACHARY TERWILLIGER
UNITED STATES ATTORNEY




     .d*,

visa R. McKeel
Assistant United States Attorney

rvAv-—-
Christina L. Taylor
Special Assistant United States Attorney
